FILED
                                                                      Dec 17 2020, 8:56 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT
Curtis T. Hill, Jr.
Attorney General of Indiana

Courtney Staton
Deputy Attorney General
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                         December 17, 2020
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          20A-CR-943
        v.                                                Appeal from the Clinton Superior
                                                          Court
Emmanuel Torres, et al.,                                  The Honorable Donald E. Currie,
Appellees-Defendants.                                     Senior Judge
                                                          Trial Court Cause Nos.
                                                          12D01-1905-CM-624
                                                          12D01-1901-CM-79




Bradford, Chief Judge.



                                     Case Summary

Court of Appeals of Indiana | Opinion 20A-CR-943| December 17, 2020                           Page 1 of 8
[1]   Ramon Sanchez and Emmanuel Torres, in separate incidents, were stopped for

      failing to use their turn signals for at least 200 feet before turning at a stop sign,

      a traffic violation. Sanchez’s and Torres’s cases have been consolidated on

      appeal. Sanchez and Torres both filed motions to suppress the evidence

      obtained after the stops of their vehicles, which were granted because the trial

      court concluded in each case that compliance with the relevant statute was

      impossible. Because we disagree with the trial court’s reasoning, we reverse

      and remand for further proceedings.



                            Facts and Procedural History
[2]   On January 18, 2019, Officer Kaleb Thompson of the Frankfort Police

      Department was behind Sanchez’s vehicle when he observed Sanchez come to

      a complete stop at a posted stop sign on John Street, activate his turn signal,

      and turn left. Officer Thompson continued to watch as Sanchez traveled

      another city block, stopped at another stop sign, activated his turn signal once

      stopped, and made a turn. Officer Thompson believed that this constituted a

      traffic violation, so he stopped Sanchez. Upon making contact with Sanchez,

      Officer Thompson learned that Sanchez’s license was suspended. The State

      charged Sanchez with Class A misdemeanor driving while suspended and Class

      C misdemeanor operating a motor vehicle without ever receiving a license.


[3]   On May 30, 2019, Officer Thompson observed Torres come to a complete stop

      at a stop sign on East Meridian Street, activate his left turn signal, and turn onto

      Court of Appeals of Indiana | Opinion 20A-CR-943| December 17, 2020           Page 2 of 8
      Columbia Street. Officer Thompson believed he had observed a traffic

      violation, so he initiated a traffic stop. After initiating contact with Torres,

      Officer Thompson learned that Torres had never received a driver’s license.

      The State charged Torres with Class A misdemeanor operating a motor vehicle

      without ever receiving a license.


[4]   On August 8, 2019, and August 15, 2019, respectively, Sanchez and Torres filed

      motions to suppress the evidence obtained following the stops of their vehicles.

      Both defendants alleged that they had not violated Indiana Code Section 9-21-

      8-24 because their failure to signal had not affected any pedestrians or other

      motorists and that the stops were pretextual. On January 28, 2020, the trial

      court determined that Sanchez and Torres had complied with Indiana Code

      Section 9-21-8-241, but were in violation of Indiana Code Section 9-21-8-25, for

      failing to signal their intention to turn at least 200 feet in advance of their turns.

      The trial court, however, further determined that “in many circumstances

      within a normal city block it is impossible to comply” with the requirements

      found in Indiana Code Section 9-21-8-25 because some of the city blocks were




      1
          Indiana Code Section 9-21-8-24 states:

                 “A person may not: (1) slow down or stop a vehicle; (2) turn a vehicle from a direct course
                 upon a highway; or (3) change from one (1) traffic lane to another; unless the movement
                 can be made with reasonable safety. Before making a movement described in this section, a
                 person shall give a clearly audible signal by sounding the horn if any pedestrian may be
                 affected by the movement and give an appropriate stop or turn signal in the manner
                 provided in sections 27 through 28 of this chapter if any other vehicle may be affected by
                 the movement.

      Court of Appeals of Indiana | Opinion 20A-CR-943| December 17, 2020                                 Page 3 of 8
      less than 200 feet, and granted Torres’s and Sanchez’s motion to suppress the

      evidence obtained as a result of the stops. Appellant’s App. Vol. II, 22-25.



                                 Discussion and Decision
[5]   It should be noted that neither Torres or Sanchez have filed briefs, and therefore

      we will not undertake the burden of developing appellee’s arguments[.]”

      Jenkins v. Jenkins, 17 N.E.3d 350 (Ind. Ct. App. 2014). “Instead, we apply a less

      stringent standard of review and will reverse upon a showing of prima facie

      error, which is error ‘at first sight, on first appearance, or on the face of it.’”

      Mullett v. Baker, 120 N.E.3d 630 (Ind. Ct. App. 2019) (quoting Orlich v. Orlich,

      859 N.E.2d 671, 673 (Ind. Ct. App. 2006)). However, this standard still

      obligates us to correctly apply the law to the facts in the record. Jenkins, 17
N.E.3d at 352.


[6]   “We review a trial court’s decision to grant a motion to suppress as a matter of

      sufficiency.” State v. Owens, 992 N.E.2d 939, 942 (2013) (citing State v.

      Moriarity, 832 N.E.2d 555, 557–58 (Ind. Ct. App. 2005)). “The State, appealing

      from a negative judgment, must show that the trial court’s ruling on the

      suppression motion was contrary to law.” State v. Washington, 898 N.E.2d
1200, 1203 (Ind. 2008).


[7]   The Fourth Amendment generally prohibits a warrantless search or seizure

      unless a valid exception to the warrant requirement exists. Sanders v. State¸989


      Court of Appeals of Indiana | Opinion 20A-CR-943| December 17, 2020            Page 4 of 8
N.E.2d 332, 335 (Ind. 2013). A, “traffic violation, however minor, creates

      probable cause to stop the driver of the vehicle.” State v. Quirk, 842 N.E.2d 334,

      340 (Ind. 2006). Further, “a police officer may briefly detain a person whom

      the officer believes has committed an infraction or ordinance violation.” Croom

      v. State, 996 N.E.2d 436, 441 (Ind. Ct. App. 2013) (citing State v. Lynch, 961
N.E.2d 534, 536 (Ind. Ct. App. 2012)). A limited search following a traffic

      stop based on an officer’s belief that traffic violation has occurred will be

      upheld, even when the belief is objectively wrong, so long as the belief is

      reasonable. See Sanders v. State, 989 N.E.2d 332, 336 (Ind. 2013) (concluding

      there was probable cause for a stop when an officer, who stopped a vehicle

      based on a suspected window tint violation, had a reasonable belief that the

      window-tint statute was violated, even though he was wrong). Here, the traffic

      violations in question were violations of Indiana Code Section 9-21-8-25, which

      states “[a] signal of intention to turn right or left shall be given continuously

      during not less than the last two hundred (200) feet traveled by a vehicle before

      turning or changing lanes.” Indiana Code Section also has “no restrictions that

      it only applies in certain situations or on certain roadways.” Datzek v. State, 838
N.E.2d 1149, 1155 (Ind. Ct. App. 2005).


[8]   In granting Torres’s and Sanchez’s motions to suppress, the trial court stated:


              [a] strict reading of [Indiana Code Section 9-21-8-25] would
              prohibit any turn at the intersection. Additionally, many city
              blocks or alleyways are less than 200 feet between stopped
              intersections. A strict reading of the statute would in many

      Court of Appeals of Indiana | Opinion 20A-CR-943| December 17, 2020          Page 5 of 8
              instances require a motorist to activate his turn signal well before
              arriving at an intersection, stop, then proceed through the
              intersection straight, despite his turn signals being activated either
              right or left for what might be the next block.

      Appellant’s App. Vol. II, 22–25. However, the trial court’s focus was

      misplaced. Whether or not compliance with Indiana Code Section 9-21-8-25

      was possible for Sanchez and Torres under the circumstances, their failure to

      signal a turn until they reached a stop sign was certainly enough for Officer

      Thompson to establish a reasonable belief that Indiana Code Section 9-21-8-25

      had been violated, and that is all that is required.


[9]   The judgment of the trial court is reversed, and we remand for further

      proceedings.


      Najam, J., concurs.


      Mathias, J., concurs with separate opinion.




      Court of Appeals of Indiana | Opinion 20A-CR-943| December 17, 2020          Page 6 of 8
                                              IN THE
       COURT OF APPEALS OF INDIANA


State of Indiana,
Appellant-Plaintiff,
                                                          Court of Appeals Case No.
       v.
                                                          20A-CR-943
Emmanuel Torres, et al.,
Appellees-Defendants.



Mathias, Judge, concurring.
1.     With all due respect to my colleagues and friends on this panel, I concur
only because I must—under the facts presented, the law, and the wording of the
appealed order.
2.     Yet it is quite clear that the trial judge was as frustrated as I am to be
required to apply a statute that authorizes a traffic stop on any city street if the
driver does not continuously signal for at least 200 feet before turning or
changing lanes. Ind. Code § 9-21-8-25. Here, each defendant was driving on a
city block approximately 500 feet in length. They were not speeding or driving
erratically. They came to a complete stop before turning. And they activated
their turn signals prior to turning. But, because neither driver activated their
turn signals “continuously during not less than the last two hundred (200) feet”
before turning, I.C. § 9-21-8-25, the officer—the same in each case—technically
executed a legal traffic stop.
3.     Anyone who has ever operated a motor vehicle observes multiple
violations of this statute each and every day. In many instances, as the trial
court observed, compliance is impossible “within a normal city block.”
Appellant’s App. p. 22. Whether cited as justification to stop a vehicle exiting a
roundabout, State v. Davis, 143 N.E.3d 343, 346–47 (Ind. Ct. App. 2020), or a
vehicle turning from a city street into a parking lot, State v Rhodes, 950 N.E.2d
1261, 1264–65 (Ind. Ct. App. 2011), this precise statute appears to be
employed often to make arbitrary traffic stops.


Court of Appeals of Indiana | Opinion 20A-CR-943| December 17, 2020                   Page 7 of 8
4.     I respectfully request that our General Assembly review Section 9-21-8-
25 and the traffic code in general to correct statutes where conforming conduct
is often impossible. All Hoosiers will appreciate and benefit from a traffic code
that reduces the opportunity for arbitrary enforcement.




Court of Appeals of Indiana | Opinion 20A-CR-943| December 17, 2020       Page 8 of 8